DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on May 9, 2022, and an oral election in response to the restriction requirement made during an Examiner-Initiated Interview on August 8, 2022.  This action is made final.
2.	Claims 1-5, 7-12, 14-19, and 21-23 are pending in the case, but Claims 15-19 and 23 are withdrawn from consideration; Claims 1-5, 7-12, 14, 21, and 22 remain under consideration, and out of those, Claims 1 and 8 are independent claims.


Election/Restrictions
3.	During a telephone conversation with Applicant’s representative, Michael S. Wagner (Reg. No. 75,924), on August 8, 2022, a provisional election was made without a traverse to prosecute the invention of Group I, claims 1-5, 7-12, 14, 21, and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-19 and 23 are withdrawn from further consideration by the examiner (see 37 CFR 1.142(b)), as being drawn to a non-elected invention.

4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 7-12, 14, 21, and 22, drawn to a computer-implemented method and a computing device, and directed towards performing a drag and drop gesture from the first immersive interface into the second interface region resulting in altering the size of a first interface region based on the size of the size of a second interface region, and continuing to display the first immersive interface in the altered first interface region.
II. Claims 15-19 and 23, drawn to one or more computer-readable storage devices, comprising steps directed towards performing a drag and drop gesture from the first immersive interface into a second interface region, resulting in altering of the size of the first interface based on the size of the second interface region by displaying the first immersive interface in the second interface region.

Although both inventions can be classified in G06F 3/04886, they are independent or distinct from each other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because independent Claims 1 and 8 do not require “gesture starting at an edge of the first interface region and ending not on the edge of the first interface region; based on receiving the gesture, shrinking the first immersive interface to a reduced-size image,” as indicated in independent Claim 15; furthermore, independent Claims 1 and 8 require that, after the drag and drop gesture, the first immersive interface be displayed in the altered first interface region, while independent Claim 15 requires the opposite - that, after the drag and drop gesture, the first immersive interface be displayed in the second interface region.  
Since each group recites distinct features not recited in the other group, the combination and the subcombination have separate utilities – Group I is directed towards resizing of the first window/region without moving the window, which is a separate utility from moving and resizing of the first window (Group II).  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., employing different search strategies or search queries).



Response to Arguments
5.	Applicant’s arguments, see Remarks filed on May 9, 2022 (pgs. 8-9), with respect to Claim Objections of Claims 1 and 5 have been considered and are persuasive. The objection of Claims 1 and 5 has been withdrawn.

6.	With respect to Claim Rejections under § 103(a), in view of Claim Amendments and Applicant’s arguments filed on May 9, 2022 (pg. 9), the § 103 rejections are rendered moot and have been withdrawn (but see § 112, first paragraph, rejection below).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



7.	Claims 1-5, 7-12, 14, 21, and 22 are rejected under 35 U.S.C. 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
	Independent Claim 1 (and similarly, independent Claim 8), as amended, recites “based on receiving the drag-and-drop gesture: altering the size of the first interface region based on the size of the second interface region; displaying the first immersive interface in the altered first interface region; altering a size of the second interface region based on the size of the first interface region; and displaying the second immersive interface in the altered second interface region.”  The closest support for these limitations is found in Para. 0124 of the instant Specification, which states: “Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions or automatically move a divider (e.g., immersive interface divider 2010 of FIG. 20) such that resulting sizes are switched. By so doing, immersive manager 134 automatically reduces larger immersive interface 2006 to fully occupy a region previously occupied by smaller immersive interface 2008 and vice-versa” (emphasis added).  Thus, while Specification appears to suggest that a drag-and-drop gesture may be used to resize the interfaces, the only suggestion is that this is achieved by moving the divider between the interfaces.  It is noted that more than two interface may be displayed (see for example, Claim 7) and the Specification is silent with respect to how the resizing would be performed in that situation.  A skilled artisan would not be able to determine, based on the instant Specification, how any other interfaces would be affected by the drag-and-drop gesture. 
	Dependent claims are also rejected as they fail to cure the deficiencies of the corresponding independent claims.

8.	 Claim 4 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 (dependent upon Claim 1) recites “in response to a user request to alter the size of the first immersive interface, alter the size of the first immersive interface, wherein altering the size of the first immersive interface automatically alters a size of the second immersive interface,” but this functionality is already recited in Claim 1, thus Claim 4 fails to further limit the subject matter of its parent claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0144331 A1 (Tolonen et al.) is directed towards arranging application windows on a display, and appears to illustrate resizing the first window to second window’s size (and also resizing the second window to the first window’s size) in response to a selection command, while maintaining windows in their initial positions (see Figs. 5a-b) – Tolonen does not appear to disclose a drag-and-drop input and Tolonen does not appear to explicitly suggest that the sizes of two windows are exchanged (although Tolonen illustrates that the divider between the windows is moved to accommodate the resizing (see element 512)) as Tolonen suggests that upon selection of a window, the window is enlarged to its native resolution and aspect ratio, and the other window fills up the remaining space 9see ¶ 0064).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179